Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 17/616115 filed 08/09/2022.     
Claims 1-7, 10-11, 13, 15, 17-21, 28- 29, 34-35 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-7, 10-11, 13, 15 are rejected under 35 U.S.C. 103(a) as being obvious over BELL in US 7358094 or DANILOFF in US 20020119581 in view of GAMSEY in US 2018/0179233 and further in view of SINGARAM in US 20130121925 .  
	With respect to Claims 1 -5, 15 BELL et al. teach of a diboronic acid compound/device system for detecting glucose (abstract, col 7, In 51-67), analogous in structure to Formula I and Formula IV, wherein tertiary amine groups replace the quaternary ammonium groups of the claimed Formula | and IV, wherein each R1 is absent and each R2 is a substituted alkyl and wherein R3-R10 of Formula | are each hydrogen (col 7, In 51-60, compound (5)). BELL et al. does not teach the quaternary ammonium  or the central phenylene(column 2, paragraph4) of Formula | or Formula IV.
 DANILOFF et al. teach of a diboronic acid compound analogous in structure to Formula I and Formula IV, wherein tertiary amine groups replace the quaternary ammonium groups of the claimed Formula | and IV, wherein each R1 is absent and each R2 is a substituted alkyl and wherein R3-R10 of Formula I are each hydrogen (para [0176], structure, See example I, compounds left column in paragraph 0085,). DANILOFF et al. also does not teach the quaternary ammonium groups nor of the central phenylene of Formula I or Formula IV.
	GAMSEY et al. however is used to remedy this and specifically teaches a diboronic acid compound analogous in structure to Formula I and Formula IV, wherein a Z can be a central phenylene, Lsub2 also(paragraph 0042, 0142, Figure IIA IB, IC 0069) and wherein tertiary amine groups replace the quaternary ammonium groups of the claimed Formula I and IV, wherein each Ri is absent and each R is a C1 alkyl (para 0534, compound 87). It would have been obvious to one of ordinary skill in the art to use the phenylene groups of GAMSEY in the compounds/inventions of DANILOFF or BELL  due to the need in the art for glucose sensing compositions that are suitable for long term minimally invasive implantation(GAMSEY, paragraph 0005) and due to advantages compositions like this(phenylene) offer with respect to stability(Claim 86, paragraph 0283, 0244) . GAMSEY does not teach of the quaternary ammonium groups of Formula | or Formula IV.
	SINGARAM et al. is used to remedy this and specifically teaches of a diboronic acid compound for detecting glucose (abstract; para [007 1]-{0073]), analogous in structure to Formula | and Formula IV, wherein a bipyridinium connects the
two benzylboronic acid moieties (Fig 2D). SINGARAM further specifically calls out the use of quaternary ammonium groups as a quencher(paragraph 0112). It would have been obvious to one of ordinary skill to use the quaternary ammonium groups of SINGARAM with the composition of BELL, DANILOFF, and GAMSEY due to the advantages quenchers such as quaternary ammonium groups offer as a quencher respect to favoring endothermic reactions without reduction of temperatures(due to the stability this compounds offers and the previous problems in the art with stability of glucose sensors utilizing similar compounds, paragraph 0070) (SINGARAM, paragraph 0111, 0112) .
	With respect to Claims 6-7, SINGARAM et al. teach of the counter ions/negatively charged groups being phosphate(paragraph 0075).
	With respect to Claim 10-11,
	With respect to Claim 13, 15 SINGARAM et al. teach of the pka being less than 8 which falls in the claimed range and would have the same effect upon binding(paragraph 0214). 

2. Claims 17-21, 28- 29, 34-35 are rejected under 35 U.S.C. 103(a) as being obvious over McDEVITT in US 20020045272 in view of BELL in US 7358094 or DANILOFF in US 20020119581 in view of GAMSEY in US 2018/0179233 and further in view of SINGARAM in US 20130121925 .  

	With respect to Claim 17-21 &28,  34, MCDEVITT et al. teach of a sensor array, and a detector used for sensing glucose(paragraph 0185 0412) that is a continuous sensor(paragraph 0011, 0554). The sensor array is formed from a supporting member into which a plurality of cavities may be formed. A series of chemically sensitive particles are, in one embodiment positioned within the cavities. The particles may be configured to produce a signal when a receptor coupled to the particle interacts with the analyte. Using pattern recognition techniques, the analytes within a multi-analyte fluid may be characterized(abstract). McDEVITT et al. further teach of the device having multiple electrodes in communication with eachother and a membrane(paragraph 0820 0249, 0253, 0494), of using the system for optical detection(paragraph 0434, 0436, 0437), and of a reagent reservoir(paragraph 0069, 0254-0255) which can hold buffer and also acids and the sample fluid passes through it(paragraph 0268-0269).McDEVITT et al. further teach of the device holding boronic acid(paragraph 0039, 0157, among others). McDEVITT et al. do not teach of the device holding the compound of Claim 1—though as instantly claimed—this is the material worked up—and not a claimed/limiting part of the device part of the device(it is not claimed as preloaded into the device or a permanent part of the device or anything like that. However as McDEVITT and the instant compound in Claim 1 are both boronic acid compounds it would be obvious to one of ordinary skill to use either compound in McDEVITT.
 Further, the combination of BELL, DANILOFF,GAMSEY, and SINGARAM teach of the claimed compound.
Specifically, BELL et al. teach of a diboronic acid compound/device system for detecting glucose (abstract, col 7, In 51-67), analogous in structure to Formula I and Formula IV, wherein tertiary amine groups replace the quaternary ammonium groups of the claimed Formula | and IV, wherein each R1 is absent and each R2 is a substituted alkyl and wherein R3-R10 of Formula | are each hydrogen (col 7, In 51-60, compound (5)). It would have been obvious to use the compound of BELL in the sensor of McDEVITT due to the need in the art for better method and compounds to help measure saccharide compounds like glucose ()Column 2, paragraph 2). BELL et al. does not teach the quaternary ammonium  or the central phenylene(column 2, paragraph4) of Formula | or Formula IV.
 DANILOFF et al. teach of a diboronic acid compound analogous in structure to Formula I and Formula IV, wherein tertiary amine groups replace the quaternary ammonium groups of the claimed Formula | and IV, wherein each R1 is absent and each R2 is a substituted alkyl and wherein R3-R10 of Formula I are each hydrogen (para [0176], structure, See example I, compounds left column in paragraph 0085,). It would have been obvious to one of ordinary skill in the art to use the compound of DANILOFF in the sensor of McDEVITT due to the need in the art for better indicator systems and compounds which allow for better sensitivity(paragraph 0008). DANILOFF et al. also does not teach the quaternary ammonium groups nor of the central phenylene of Formula I or Formula IV.
	GAMSEY et al. however is used to remedy this and specifically teaches a diboronic acid compound analogous in structure to Formula I and Formula IV, wherein a Z can be a central phenylene, Lsub2 also(paragraph 0042, 0142, Figure IIA IB, IC 0069) and wherein tertiary amine groups replace the quaternary ammonium groups of the claimed Formula I and IV, wherein each Ri is absent and each R is a C1 alkyl (para 0534, compound 87). It would have been obvious to one of ordinary skill in the art to use the phenylene groups of GAMSEY in the compounds/inventions of DANILOFF or BELL  due to the need in the art for glucose sensing compositions that are suitable for long term minimally invasive implantation(GAMSEY, paragraph 0005) and due to advantages compositions like this(phenylene) offer with respect to stability(Claim 86, paragraph 0283, 0244) . More specifically with respect to Claim 18, GAMEY et al. teach of the compound being powder(paragraph 0078). 
GAMSEY does not teach of the quaternary ammonium groups of Formula | or Formula IV.
	SINGARAM et al. is used to remedy this and specifically teaches of a diboronic acid compound for detecting glucose (abstract; para [007 1]-{0073]), analogous in structure to Formula | and Formula IV, wherein a bipyridinium connects the
two benzylboronic acid moieties (Fig 2D). SINGARAM further specifically calls out the use of quaternary ammonium groups as a quencher(paragraph 0112). It would have been obvious to one of ordinary skill to use the quaternary ammonium groups of SINGARAM with the composition of BELL, DANILOFF, and GAMSEY due to the advantages quenchers such as quaternary ammonium groups offer as a quencher respect to favoring endothermic reactions without reduction of temperatures(due to the stability this compounds offers and the previous problems in the art with stability of glucose sensors utilizing similar compounds, paragraph 0070) (SINGARAM, paragraph 0111, 0112) .
With respect to Claim 29 McDEVITT et al. teach of a computer system with a processor(paragraph 0422).
With respect to Claim 35, McDEVITT et al. teach of using an array of sensors(paragraph 0010, 0017, 0018).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797